9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that each and every feature of amended independent claim 1 is not taught by the combination of Uliyar (US 20180165822) and Kamada (US 20170011270). In particular, Applicant argues that prior art made of reference does not teach the limitation of “divide the road area by the number of lanes by using the vanishing point of the image as a pivot and the estimated lane width to estimate the lane information of the road.” The Applicant continues, Uliyar fails to describe using the vanishing point as a pivot to divide a road area by an acquired number of lanes and that instead Uliyar describes detecting a vanishing point by extending detected lane markings in an image, and uses the vanishing point only to estimate a distance to a vehicle in front. Further, that Uliyar fails to describe any division of a road area by an acquired number of lanes and fails to describe using a vanishing point as a pivot. Still further, Applicant continues arguing that the previous Office Action’s assertion that “It is a necessary part of using a vanishing point that lines that are actually parallel are shown by pivoting the lines about the vanishing point, and how much they are pivoted is determined based upon the distance between the lines” could only apply if Uliyar described dividing a road area by a number of lanes, which Uliyar does not describe. Applicant argues that Kamada fails to remedy the above argued deficiencies of Uliyar, and fails to describe dividing a road area by a number of lanes and using a vanishing point as a pivot to divide the road area into the number of lanes. That instead, Kamada teaches only calculating a width of a road based on various factors and thus fails to cure the deficiencies of Uliyar. 


    PNG
    media_image1.png
    668
    691
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    434
    639
    media_image2.png
    Greyscale

dividing a road area by a number of lanes…”,  and Uliyar clearly does divide a road area by a number of lanes, this argument must apply and this limitation must be met. While Uliyar does use the vanishing point to estimate a distance to a vehicle in front, it clearly does not only use the vanishing point to estimate such a distance. 
	Further, among others, a key teaching of Kamada is a determination of the number of lanes, as Uliyar teaches that lane lines are determined, but never an explicit numbering of lanes. Kamada remedies this deficiency and explicitly states that an analyzing unit calculates the number of lanes ([0065]). Thus, when modified into the Uliyar, it would have been obvious for one of ordinary skill to arrive at the challenged claim limitations from the combination of Uliyar and Kamada. The motivation to do this is the same as set out in the previous Office Action and given in the rejection section below. Kamada clearly does not only teach calculating a width of a road based on various factors, but teaches determining, calculating, and acquiring those various factors themselves.
	As such, these arguments are unpersuasive. 
Applicant argues that newly introduced limitation of independent claim 1, “wherein the lane information further comprises a first lane width of a first lane on which the vehicle is traveling and a position of the vehicle in the first lane” also further distinguishes the claims from the prior art made of record. That in particular, Kamada describes only teaching calculating width of a lane based on the position of the recorded image to which the camera is oriented, the direction, the field angle, and/or the position of the road in the recorded image. 

As such, this argument too is unpersuasive. 
Applicant argues that newly introduced limitation of independent claim 1, “wherein the guide information comprises a warning of a danger of lane departure” is not taught by Uliyar or Kamada. In particular, that Uliyar does not disclose notifications to the driver to take necessary actions, for example when to brake, as asserted in the previous Office Action and instead describes notifying the driver of a safe braking distance, citing paragraph [0045] for support. Further, that this still fails to meet the newly added limitation. 
This newly introduced limitation is indeed not taught by Uliyar or Kamada, but instead necessitates an additional reference, Nagae (US 20180111614), and updated rejections have been provided below in view of these three references. As such, arguments against this limitation in particular are moot. 
Uliyar, does however, disclose notifications to the driver to take necessary actions, for example when to brake. In paragraph [0045] as cited by the applicant Uliyar teaches “The processor sends notifications to the driver of the vehicle 104 based on the TTC, where the notification can include providing a safe braking distance and alerting the driver to take necessary action.” Clearly the driver is notified to take necessary actions. Further, a safe braking distance is an exceptionally clear indication of when to brake. As such, this argument is exceptionally unpersuasive. 
Applicant argues that independent claim 8 recites similar features to claim 1, and therefore similar arguments apply. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues that dependent claims 6, 13, and 15-18 which all depend upon either independent claim 1 or independent claim 8 are allowable at least by virtue of their dependency on an allegedly allowable base claim. 
This is unpersuasive for the same reasons as given above. 
Applicant argues that dependent claim 2 and 9 are allowable at least by virtue of dependency and non-patent literature Fu does not cure the deficiencies argued above.
Fu is not required to remedy any challenged deficiency and this argument is unpersuasive for at least the same reasons as given above. 
Applicant argues that dependent claims 4, 5, 11, and 12 are allowable at least by virtue of dependency and Zhang (US 8750567) does not cure the deficiencies argued above. 
Zhang is not required to remedy any challenged deficiency and this argument is unpersuasive for at least the same reasons as given above. 
Applicant argues that dependent claims 7 and 11 are allowable at least by virtue of dependency and Nagae does not cure the deficiencies argued above. 
However, Nagae explicitly teaches determining that there is a likelihood that the vehicle will depart from the traveling lane and outputting a warning to the driver based upon this determination ([0049]). This meets the remaining deficiency caused by the newly amended independent claims and an updated rejection has been provided below based upon Uliyar, Kamada, and Nagae. 
As such, this argument is unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar et al. (US 20180165822) in view of Kamada (US 20170011270) and Nagae et al. (US 20180111614).
In regards to claim 1, Uliyar teaches an electronic device comprising: (Fig 1, Fig 11)
a camera configured to capture an outside image of a vehicle; ([0034] Camera module 106 with rear and forward cameras. [0037] front camera captures images of front of vehicle, rear camera captures images of rear of vehicle.)
a memory storing one or more instructions; ([0039] system includes at least one memory 110 storing instructions.) and 
a processor configured to execute the one or more instructions stored in the memory, ([0048] system includes at least one processor 108 configured to execute algorithms stored in memory, which are instructions.)
wherein the processor executes the one or more instructions to: ([0048] processor configured to execute instructions.)
determine, from the captured image, at least one object for estimating lane information, wherein the lane information comprises lines that divide a road on which the vehicle is driving along lanes, ([0038] camera module 106 can continuously capture images of scene in front of vehicle which is used to detect presence of an object/vehicle in front and 
determine a road area from the captured image, ([0038] if the vehicle travels on a lane or road, the cameras capture the road or lane. This is determining an area that is a road.)
output guide information for guiding driving of the vehicle based on the estimated lane information, ([0045] processor sends notifications to the driver to take necessary actions, for example when to brake.)
Uliyar also teaches using cameras that determine lane information ([0038]). Image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point ([0083]). The location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width ([0044]). This is determining lane information based on lane width and vanishing point. Uliyar also teaches that lane lines divide a road area, lane lines 312, while imaginary, divide the road stretching towards the vanishing point (Fig 3, 312, Fig 7). It is a necessary part of using a vanishing point that lines that are actually parallel are shown by pivoting the lines about the vanishing point, and how much they are pivoted is determined based upon the distance between the lines.
Uliyar does not teach: 
acquire information about a number of lanes of the road on which the vehicle is driving, based on position information of the vehicle, 
estimate a lane width from the captured image, based on a distance between the determined at least one object and the vehicle, the determined road area, a vanishing point of the image, and the acquired information about the number of lanes, 

wherein the lane information further comprises a first lane width of a first lane on which the vehicle is traveling and a position of the vehicle in the first lane, and 
wherein the guide information comprises a warning of a danger of lane departure.
However, Kamada teaches an imaging apparatus that may be attached to a vehicle that includes an analyzing unit which can determine information from images about roads and lanes, including a road area, road width, lane center, lane side lines, the number of lanes, and the size of objects located on the road based on the position of the recorded image, camera, and road in the image ([0064], [0065]). This includes information about a first lane and additional lanes and is based on the position of the vehicle in the first lane determined through the position of the road in the image and the position of the recorded image and camera. 
Further, Nagae teaches determining that there is a likelihood that the vehicle will depart from the traveling lane and outputting a warning to the driver based upon this determination ([0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar by incorporating the teachings of Kamada and Nagae, such that the system analyzes images to determine a road area, road width, lane center, lane side lines, the number of lanes, and the size of objects located on the road, and these determinations are factored back into the distance and lane width determinations, the number of lanes and lane width are used to divide the road area, further determining lane information, and a warning is output when it is determined that the own vehicle is likely to depart the traveling lane.
The motivation to determine the number of lanes and incorporate such information into lane width determinations and dividing the road is that, as acknowledged by Kamada, determining and recording such analysis can be used to enhance the accuracy of road information ([0033]), which one of 

In regards to claim 6, Uliyar, as modified by Kamada and Nagae, teaches the electronic device of claim 1, further comprising a display displaying the captured image, ([0042] display unit 112 may display scenes forward and rear of the vehicle. One of ordinary skill in the art would have understood this is images from the cameras pointed in each direction.)
wherein the processor further executes the one or more instructions to: 
create the guide information based on the estimated lane information and a driving speed of the vehicle, ([0071] velocity of the current vehicle 104 can be used to determine a safe braking distance. [0045] processor sends notifications to the driver to take necessary actions, for example when to brake. When to brake must be determined at least in part based on the vehicle speed.) and
synthesize the created guide information with the road area of the captured image to display a result of the synthesizing on the display. ([0042] display unit may display scene vehicle is traveling in, including lane information and virtual lane information when no visible lane markings are present. Display may also show feedback to the driver. This is synthesizing the guide information with the road area by displaying both feedback, the road area, and lane information.)

In regards to claim 7, Nagae teaches checking the position of the vehicle at a future time and controlling the current actions of the vehicle such that the vehicle does not pass beyond a lateral lane 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, as already modified by Kamada and Nagae, by further incorporating the teachings of Nagae, such that the vehicle may predict its position, check if that position is less than a departure threshold value, and then use this information to guide and control the vehicle, as previously explained and taught by Uliyar and Kamada.
The motivation to do so is that, as acknowledged by Nagae, such determinations can be used to determine more appropriate control actions to prevent an unintended lane deviation ([0005]). As such, the vehicle may be controlled more efficiently and safely.

In regards to claim 8, Uliyar teaches a method comprising: (Fig 10)
acquiring an outside image of a vehicle; ([0088] at step 1002, camera module detects objects around vehicle. [0037] front camera captures images of front of vehicle, rear camera captures images of rear of vehicle.)
determining, from the acquired image, at least one object for estimating lane information, ([0088] at step 1002, camera module detects objects around vehicle.)
wherein the lane information comprises lines that divide a road on which the vehicle is driving along lanes; ([0038] if the vehicle travels on a lane or road, the cameras capture the road or lane. This is determining an area that is a road divided by lane lines.)
determining a road area from the acquired image; ([0038] if the vehicle travels on a lane or road, the cameras capture the road or lane. This is determining an area that is a road.)

Uliyar also teaches at step 1004, a camera determines lane markings associated with road ([0089]). Image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point ([0083]). The location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width ([0044]). This is determining lane information based on lane width and vanishing point. Uliyar also teaches that lane lines divide a road area, lane lines 312, while imaginary, divide the road stretching towards the vanishing point (Fig 3, 312, Fig 7). It is a necessary part of using a vanishing point that lines that are actually parallel are shown by pivoting the lines about the vanishing point, and how much they are pivoted is determined based upon the distance between the lines.
Uliyar does not teach:
acquiring information about a number of lanes of the road on which the vehicle is driving, based on position information of the vehicle; 
estimating a lane width from the acquired image, based on a distance between the determined at least one object and the vehicle, the determined road area, a vanishing point of the image, and the acquired information about the number of lanes; 
dividing the road area by the acquired number of lanes by using a-the vanishing point of the image as a pivot and the estimated lane width to estimate the lane information of the road; and 
wherein the lane information further comprises a first lane width of a first lane on which the vehicle is traveling and a position of the vehicle in the first lane, and 
wherein the guide information comprises a warning of a danger of lane departure. 

Further, Nagae teaches determining that there is a likelihood that the vehicle will depart from the traveling lane and outputting a warning to the driver based upon this determination ([0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating method of Uliyar, by incorporating the teachings of Kamada and Nagae, such that the system analyzes images to determine a road area, road width, lane center, lane side lines, the number of lanes, and the size of objects located on the road, and these determinations are factored back into the distance and lane width determinations, the number of lanes and lane width are used to divide the road area, further determining lane information, and a warning is output when it is determined that the own vehicle is likely to depart the traveling lane.
The motivation to determine the number of lanes and incorporate such information into lane width determinations and dividing the road is that, as acknowledged by Kamada, determining and recording such analysis can be used to enhance the accuracy of road information ([0033]), which one of ordinary skill in the art would have recognized improves the safety of the driver. The motivation to output a traveling lane departure warning is that, as acknowledged by Nagae, this warns a driver of the driving situation ([0049]) which one of ordinary skill in the art would have recognized improves the awareness and safety of the driver. 

In regards to claim 13, Uliyar, as modified by Kamada and Nagae, teaches the method of claim 8, wherein the outputting of the guide information for guiding driving of the vehicle, based on the estimated lane information, comprises:
creating the guide information based on the estimated lane information and a driving speed of the vehicle; ([0071] velocity of the current vehicle 104 can be used to determine a safe braking distance. [0045] processor sends notifications to the driver to take necessary actions, for example when to brake. When to brake must be determined at least in part based on the vehicle speed.) and
synthesizing the created guide information with the road area of the acquired image to display a result of the synthesizing. ([0042] display unit may display scene vehicle is traveling in, including lane information and virtual lane information when no visible lane markings are present. Display may also show feedback to the driver. This is synthesizing the guide information with the road area by displaying both feedback, the road area, and lane information.)

In regards to claim 14, Nagae teaches checking the position of the vehicle at a future time and controlling the current actions of the vehicle such that the vehicle does not pass beyond a lateral lane position threshold ([0045]). This is determining if a position of the vehicle is included in a predetermined range based on lane information. Further, one of ordinary skill in the art would have understood that while this is performed using a future time, a current time is equally applicable to provide further corrections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, as already modified by Kamada and Nagae, by further incorporating the teachings of Nagae, such that the vehicle may predict its position, check if that position is less than a departure threshold value, and then use this information to guide and control the vehicle, as previously explained and taught by Uliyar and Kamada.


In regards to claim 15, Uliyar, as modified by Kamada and Nagae, teaches a computer-readable recording medium storing a program for executing the method of claim 8 on a computer. ([0039] memory 110 stores instructions executable by processor. One of ordinary skill in the art would have understood the instructions are in the form of programs and the memory is a computer readable recording medium.)

In regards to claim 16, Uliyar, as modified by Kamada and Nagae, teaches the electronic device of claim 1, wherein the determined at least one object for estimating lane information comprises at least one among a guard rail, another vehicle driving ahead, or another vehicle driving behind. ([0038] camera module 106 can continuously capture images of scene in front of vehicle which is used to detect presence of an object/vehicle in front and behind current vehicle in lane. [0047] lane markings are detected on a road surface. [0049], [0050] object may be detected within lane markings.)

In regards to claim 17, Uliyar, as modified by Kamada and Nagae, teaches the electronic device of claim 1, wherein the guide information is output in a form of displaying at least one of a text, an image, or an animation. ([0095] notification or alerts can be displayed on user interface 1108. [0045] processor sends notifications to the driver to take necessary actions, for example when to brake. Displays necessarily show visual media, which include images.)

In regards to claim 18, Uliyar, as modified by Kamada and Nagae, teaches the electronic device of claim 1, wherein respective widths of the lanes of the road are estimated based on respective determined ratios of lanes. 
Uliyar also teaches that lanes are normally of a standard size ([0047]), and therefore uniform on a road.
Kamada teaches the number of lanes may be determined and the average value of the width of the road may be determined ([0064], [0065]). One of ordinary skill would have recognized that road width, divided by the number of lanes, when they are uniform, results in an individual lane width
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, as already modified by Kamada and Nagae, by further incorporating the teachings of Kamada, such that road width and lane number can be used to determine lane width.
The motivation to do so is that, as acknowledged by Kamada, determining and recording such analysis can be used to enhance the accuracy of road information ([0033]), which one of ordinary skill in the art would have recognized improves the safety of the driver.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar, in view of Kamada and Nagae, in further view of Non-Patent Literature Fu, published September 7, 2016.
In regards to claim 2, Uliyar, as modified by Kamada and Nagae, teaches the electronic device of claim 1, wherein the processor further executes the one or more instructions to:
acquire an artificial intelligence learning model based on a result obtained by using a plurality of images for a same subject to learn a relationship between the plurality of images for the same subject; ([0048] lane image can be detected using computer vision methods, which include learning methods. One of ordinary skill in the art would have recognized that a learning model must be trained on 
Uliyar also teaches front and rear cameras captures images of front and rear of the vehicle respectively ([0037]) and can continuously capture images of scene in front of vehicle to detect the presence of an object/vehicle in front and behind current vehicle ([0038]).
Uliyar, as modified by Kamada and Nagae, does not teach:
convert the captured image by using the acquired artificial intelligence learning model such that the captured image has visibility that is greater than or equal to a predetermined value; and
determine the at least one object for estimating the lane information from the converted image.
However, Fu teaches a neural network architecture designed to improve the quality of images by removing rain streaks (Abstract). Further, these processed images were rated on a clarity metric (Page 7, Table IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, as already modified by Kamada and Nagae, by incorporating the teachings of Fu such that the images may be converted to become clearer, rated based on clarity, and then fed back into Uliyar's analysis to detect vehicles and obstacles.
The motivation to do so is that, as acknowledged by Fu, this method of rain removal is better and more computationally efficient than other methods (Abstract) and one of ordinary skill in the art would have recognized provides a far clearer image.

In regards to claim 9, Uliyar, as modified by Kamada and Nagae, teaches the method of claim 8, further comprising:
learning a relationship among a plurality of images for a same subject by using the plurality of images for the same subject; ([0048] lane image can be detected using computer vision methods, which 
Uliyar also teaches front and rear cameras captures images of front and rear of the vehicle respectively ([0037]) and can continuously capture images of scene in front of vehicle to detect the presence of an object/vehicle in front and behind current vehicle ([0038]). 
Uliyar, as modified by Kamada and Nagae, does not teach:
converting the acquired image based on a result of the learning such that the acquired image has visibility that is greater than or equal to a predetermined value,
wherein the determining of the at least one object for estimating the lane information from the acquired image comprises:
determining the at least one object for estimating the lane information from the converted image.
However, Fu teaches a neural network architecture designed to improve the quality of images by removing rain streaks (Abstract). Further, these processed images were rated on a clarity metric (Page 7, Table IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating method of Uliyar, as already modified by Kamada and Nagae, by incorporating the teachings of Fu, such that the images may be converted to become clearer, rated based on clarity, and then fed back into Uliyar's analysis to detect vehicles and obstacles.
The motivation to do so is that, as acknowledged by Fu, this method of rain removal is better and more computationally efficient than other methods (Abstract) and one of ordinary skill in the art would have recognized provides a far clearer image.

Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar, in view of Kamada and Nagae, in further view of Zhang et al. (US 8750567).
In regards to claim 4, Uliyar, as modified by Kamada and Nagae, teaches the electronic device of claim 1, wherein the processor further executes the one or more instructions to:
estimate, when the determined at least one object includes a first front vehicle located on the driving center line, the first lane width of the first lane on which the vehicle is driving from the image, based on a distance between the first front vehicle and the vehicle and a vehicle width of the first front vehicle; ([0038] cameras can be used to determine presence of objects/vehicles. [0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. The vehicle is reasonably a first vehicle.) and
estimate the lane information from the image based on the estimated first lane width and the vanishing point of the image, and the determined driving center line of the vehicle. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)
Uliyar, as modified by Kamada and Nagae, does not teach:
determine a driving center line of the vehicle;
However, Zhang teaches determining a centerline that represents the vehicle centerline which is the middle of the image (Col 8 lines 10-12). This is a driving center line of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, as already modified by Kamada and 
The motivation to do so is that, as acknowledged by Zhang, this information can, at least in part, be used to reliably recognize a road edge or lane boundary for determining if the travel path of the vehicle is clear (Col 1 lines 6-7), which allows for a safer vehicle.

In regards to claim 5, Uliyar, as modified by Kamada, Nagae, and Zhang, teaches the electronic device of claim 4, wherein the processor further executes the one or more instructions to:
estimate, when the determined at least one object includes a second front vehicle not located on the traveling center line, a second lane width of a second lane on which the second front vehicle is traveling, based on a distance between the second front vehicle and the traveling center line, a distance between the second front vehicle and the vehicle, and a vehicle width of the second front vehicle; ([0038] cameras can be used to determine presence of objects/vehicles. [0079] more than one vehicle around the current vehicle may be detected. [0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. One of ordinary skill in the art would have recognized that this is applicable for each vehicle detected around the current vehicle.) and
estimate the lane information based on the estimated second lane width and the vanishing point of the image. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)

In regards to claim 11, Uliyar, as modified by Kamada and Nagae, teaches the method of claim 8, further comprising:
wherein when the determined at least one object includes a first front vehicle located on the driving center line, and
wherein the estimating of the lane information of the road on which the vehicle is driving from the image based on the distance between the determined at least one object and the vehicle and the vanishing point of the image comprises: ([0038] cameras can be used to determine presence of objects/vehicles. [0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. The relevant vehicle may be a first vehicle.)
estimating, from the image, the first lane width of the first lane on which the vehicle is driving, based on the distance between the first front vehicle and the vehicle and a vehicle width of the first front vehicle, ([0044] lane width may be determined based upon pixels associated with a lane and detection of an object. Based on the size of the detected object, virtual lane markings may be determined.) and
estimating the lane information from the image, based on the estimated first lane width, the vanishing point of the image, and the determined driving center line of the vehicle. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)

determining a driving center line of the vehicle,
However, Zhang teaches determining a centerline that represents the vehicle centerline which is the middle of the image (Col 8 lines 10-12). This is a driving center line of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance estimating system of Uliyar, as already modified by Kamada and Nagae, by incorporating the teachings of Zhang, such that the system may analyze images to determine a vehicle center line, which is the driving center line of the vehicle.
The motivation to do so is that, as acknowledged by Zhang, this information can, at least in part, be used to reliably recognize a road edge or lane boundary for determining if the travel path of the vehicle is clear (Col 1 lines 6-7), which allows for a safer vehicle.

In regards to claim 12, Uliyar, as modified by Kamada, Nagae and Zhang, teaches the method of claim 11, wherein when the determined at least one object includes a second front vehicle not located on the driving center line, the estimating of the lane information from the image, based on the distance between the determined at least one object and the vehicle and the vanishing point of the image comprises: ([0038] cameras can be used to determine presence of objects/vehicles. [0079] more than one vehicle around the current vehicle may be detected, Fig 7, which may not be located on the traveling centerline.)
estimating, from the image, a second lane width of a second lane on which the second front vehicle is driving, based on a distance between the second front vehicle and the driving center line, a distance between the second front vehicle and the vehicle, and a vehicle width of the second front vehicle; ([0038] cameras can be used to determine presence of objects/vehicles. [0079] more than one vehicle around the current vehicle may be detected. [0083] image location and lane information can be 
estimating the lane information from the image based on the estimated second lane width, the vanishing point of the image, and a driving center line of the second front vehicle. ([0083] image location and lane information can be determined based at least in part on vanishing point, including the location of the vehicle based on the distance from the vanishing point. [0044] location of a vehicle can be used to inform a determination of the location and characteristics of lanes, including lane width. This is determining lane information based on lane width and vanishing point.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada et al. (US 20180165815) teaches a vehicle camera system that can use determine lane information using a series of successive frames of images taken by the camera. Width and other characteristic information may be determined based on these images.
Matsuno (US 20140156158) teaches a vehicle camera system that can recognize lane information and control the vehicle based on a determination of what is visible to a driver of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661